—In an action for specific performance of a real estate contract, the defendant appeals from an order of the Supreme Court, Kings County (Clemente, J.), dated *438June 30, 1999, which, inter alia, granted the plaintiffs’ motion to compel specific performance of the terms of a stipulation of settlement.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, contrary to the defendant’s contention, the trial court did not err in granting the motion of the plaintiffs to compel specific performance of the terms of a stipulation of settlement.
The appellant’s remaining contentions are without merit. Thompson, J. P., Sullivan, Krausman and Florio, JJ., concur.